DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Pending claims are allowed primarily in view of the compositional limitations to (i) a functional elastomer, which is a diene elastomer which comprises diene units in the cis-1,4-configuration and pendant groups of formula (I) as depicted in present claim 1, the diene units in the cis-1,4-configuration representing at least 90 mol% of the diene units of the functional elastomer, and (ii) a reinforcing filler which comprises a carbon black, the carbon black representing more than 50% by weight of the reinforcing filler.
Reference to Salit et al (US 2016/0264753 A1; ‘Salit’) is considered the closest prior art based on its disclosure of synthetic polyisoprene functionalized with an imidazole represented by instant formula (I) (paras [0158], [0160]).  The synthetic polyisoprene is used for preparing a rubber composition comprising as reinforcing filler, carbon black together with silica (Tables (I), (III)).  Salit differs from the present invention in that the rubber compositions described therein each contain a reinforcing filler that comprises a predominant amount of silica, rather than a reinforcing filler which comprises a carbon black, the carbon black representing more than 50% by weight of the reinforcing filler.  Salit further suggests that a filler of an organic nature, such as carbon black, is a filler equivalent to a reinforcing inorganic filler such as silica, provided that this reinforcing filler is covered with an inorganic layer, such as silica, or else comprises, at its surface, functional sites, in particular hydroxyl sites, requiring the use of a coupling agent in order to establish the bond between the filler and the elastomer (para [0079]).  

Furthermore, as of the date of this Notice of Allowability, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Salit to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 2, 4, 5, 10-12, 14, 19, 20, 29, 31, 33, 34, 36, 38 and 39 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-03-22





.